



SCHNEIDER NATIONAL, INC.
NONQUALIFIED STOCK OPTION
AWARD AGREEMENT
THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
[______] (the “Date of Grant”), is made by and between Schneider National, Inc.,
a Wisconsin corporation (the “Company”), and [_______] (the “Participant”).
WHEREAS, the Company has adopted the Schneider National, Inc. 2017 Omnibus
Incentive Plan (as may be amended from time to time, the “Plan”);
WHEREAS, the Company wishes to afford the Participant the opportunity to
purchase Class B shares of its common stock, no par value per share (“Shares”);
and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the nonqualified Option provided for
herein to the Participant, subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants of the parties contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, for themselves, their successors and assigns,
hereby agree as follows:
1.
Grant of Option.



(a)    Grant. The Company hereby grants to the Participant an Option (the
“Option”) to purchase a total of [_______] Shares (the “Option Shares”), on the
terms and conditions set forth in this Agreement and as otherwise provided in
the Plan. The Option is not intended to qualify as an incentive stock option
under Section 422 of the Code.


(b)    Exercise Price. The Exercise Price shall be $[_______] per Option Share.


(c)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his or her
legal representative in respect of any questions arising under the Plan or this
Agreement. The Participant acknowledges that the Participant has received a copy
of the Plan and has had an opportunity to review the Plan and agrees to be bound
by all the terms and provisions of the Plan. Without limiting the foregoing, the
Participant acknowledges that the Option and the Option Shares are subject to
provisions of the Plan under which, in certain circumstances, an adjustment may
be made to the number of Option Shares and/or the applicable Exercise Price of
the Option.


2.Vesting; Exercisability; Forfeiture. The Option shall become vested and
exercisable in [___] installments on each of [_____] (each, a “Vesting Date”);
provided that the Participant remains continuously employed in active service by
the Company or one of its Affiliates from the Date of Grant through such Vesting
Date.


3.
Method of Exercise; Tax Withholding.



(a)    The Participant may exercise the vested and exercisable portion of the
Option, in whole or in part, by notifying the Company in writing of the whole
number of Option Shares to be purchased thereunder and complying with the method
of exercise set forth in this paragraph. Unless otherwise provided by the
Company, the method of exercising the Option shall be a “net exercise” procedure
effected by withholding the applicable number of Shares otherwise deliverable in
respect of an Option that are needed to pay for the aggregate Exercise Price for
such Shares and all applicable required withholding taxes; provided that the
number of Shares so withheld to satisfy applicable withholding and employment
taxes shall not have an aggregate Fair Market Value on the date of such
withholding in excess of the applicable withholding obligation. The Company may,
however, require or permit the Participant to exercise the Option by (i)
delivering with the notice of exercise an amount equal to the aggregate Exercise
Price for such number of Shares (calculated based on the number of Shares
acquired that are covered by the Option, as applicable) and/or all applicable
withholding taxes in cash (certified check, wire transfer or bank draft) or, if
permitted by the Company in its sole discretion, in whole Shares already owned
by the Participant, (ii) using a broker-assisted “cashless exercise” pursuant to
which the Company is delivered a copy of irrevocable instructions to a
stockbroker to sell the Shares otherwise deliverable upon the exercise of the
Option and to deliver promptly to the Company an amount equal to the aggregate
Exercise Price for such Shares and all applicable required withholding taxes, or
(iii) a combination of any of the methods prescribed in this paragraph or any
other method identified by the Company.


(b)    Exercise of this Option shall be subject to the Participant satisfying
any applicable U.S. Federal, state and local tax withholding obligations and
non-U.S. tax withholding obligations. Unless otherwise provided by the Company,
tax withholding shall be at the applicable minimum statutory rate; provided
that, to the extent necessary to avoid an accounting charge, tax withholding
shall in no event exceed the applicable maximum statutory rate. Except as
expressly provided pursuant to Section 3(a), as a condition to the exercise of
the Option, the Participant must remit an amount in cash, Shares or other
property (as elected by the Participant) sufficient to satisfy all Federal,
state and local or other applicable withholding and employment taxes relating
thereto. In addition, the Company shall have the right and is hereby authorized
to withhold from the Shares otherwise deliverable upon exercise of the Option,
or from any compensation or other amount owing to the Participant, the amount
(in cash or, in the discretion of the Company, Shares or other property) of any
applicable withholding and employment taxes in respect of the exercise of the
Option and to take such other action as may be necessary in the discretion of
the Company to satisfy all obligations for the payment of such taxes.


4.Expiration. In no event shall all or any portion of the Option be exercisable
after the tenth annual anniversary of the Date of Grant (the “Option Period”).
The Option is subject to earlier cancellation, termination or expiration of the
Options pursuant to (i) Section 4(b) of the Plan, (ii) Section 7(b) or 10 hereof
or (iii) expiration of the post-termination exercise period set forth in
Section 5 hereof, as applicable.


5.
Termination of Employment.



(a)    Termination of Employment due to Death or Disability. If, on or prior to
an applicable Vesting Date, the Participant’s employment with the Company and
its Affiliates is terminated (1) by the Company or one of its Affiliates due to
the Participant’s Disability, or (2) due to the Participant’s death, then:


(i)    the Option, to the extent unvested, shall become fully vested and
exercisable as of the date of termination of employment; and


(ii)    the vested portion of the Option shall expire on the earlier of (A) the
last day of the Option Period or (B) the 365th day following the date of such
termination.


For the avoidance of doubt, this Section 5(a) shall not apply to any death or
Disability of the Participant occurring after the date of termination of the
Participant’s employment for any reason (including Retirement).


(b)    Termination of Employment due to Retirement. If, on or prior to an
applicable Vesting Date, the Participant’s employment with the Company and its
Affiliates is terminated by the Participant due to Retirement, then:


(i)the Option shall continue to vest in accordance with the vesting schedule set
forth in Section 2, as if the Participant had remained continuously employed in
active service by the Company or one of its Affiliates through the applicable
Vesting Date; and


(ii)the vested portion of the Option shall expire on the earlier of (A) the last
day of the Option Period or (B) the fourth anniversary of the effective date of
such Retirement.


(c)    Termination of Employment for Cause. If, prior to the final Vesting Date,
the Participant’s employment with the Company and its Affiliates is terminated
by the Company or one of its Affiliates for Cause, the unvested and vested
portion of the Option shall be cancelled immediately and the Participant shall
immediately forfeit any rights to the Option Shares subject to the Option.


(d)    Other Termination of Employment. If, prior to the final Vesting Date, the
Participant’s employment with the Company and its Affiliates terminates for any
reason other than as set forth in Sections 5(a), (b) or (c) above (including any
termination of employment by the Participant for any reason other than
Retirement, or by the Company without Cause), then:


(i)the unvested portion of the Option shall be cancelled immediately and the
Participant shall immediately forfeit any rights to the Option Shares subject to
such unvested portion; and


(ii)the vested portion of the Option shall expire on the earlier of the last day
of the Option Period or the 90th day following the date of such termination. For
the avoidance of doubt, the vested portion of the Option shall remain
exercisable by the Participant until its expiration only to the extent the
Option was exercisable at the time of such termination.


6.Change of Control.


(a)    In the event of a Change of Control in which no provision is made for
assumption or substitution of this Option in the manner contemplated by Section
8(a) of the Plan, this Option, to the extent then unexercisable or otherwise
unvested, shall automatically be deemed exercisable or otherwise vested, as the
case may be, as of immediately prior to such Change of Control. In accordance
with Section 4(b) of the Plan, the Committee shall have authority to (i) make
provision for a cash payment to the Participant in consideration for the
cancelation of this Option, in an amount equal to the excess, if any, of (A) the
Fair Market Value of a Share (as of a date specified by the Committee),
multiplied by the number of Shares subject to the Option, over (B) the aggregate
Exercise Price, or (ii) if the Exercise Price is equal to, or in excess of, the
Fair Market Value of a Share (as of a date specified by the Committee), cancel
and terminate this Option without any payment or consideration therefor.


(b)    If a Change of Control occurs in which the acquirer assumes or
substitutes this Option in the manner contemplated by Section 8(b) of the Plan,
and within the 24-month period following such Change of Control, the
Participant’s employment with the Company and its Affiliates is terminated (i)
by the Company or one of its Affiliates without Cause (other than due to death
or Disability) or (ii) by the Participant for Good Reason (defined below), then
the Option, to the extent unvested, shall become fully vested and exercisable as
of the date of termination of employment, and the vested Option shall expire on
the earlier of the last day of the Option Period or the 90th day following the
date of such termination.


(c)    For purposes of this Agreement only, “Good Reason” means (i) a material
decrease in the Participant’s total annual compensation opportunity (calculated
as the sum of such Participant’s annual base salary plus target annual bonus) or
(ii) a relocation of the principal place of the Participant’s work location to a
location that increases the Participant’s one-way commute by at least 50 miles.
Notwithstanding anything herein to the contrary, Good Reason shall not occur
unless and until (A) the Participant delivers written notice delivered to the
General Counsel of the Company within 60 days following the initial existence of
the circumstances giving rise to Good Reason, (B) 30 days have elapsed from the
date the Company receives such notice from the Participant without the Company
curing or causing to be cured the circumstances giving rise to Good Reason and
(C) the Participant’s effective date of resignation is no later than 10 days
following the Company’s failure to cure.


7.Restrictive Covenants.


(a)    Restrictive Covenant Agreements. During the term of the Participant’s
employment with the Company and thereafter according to their respective
provisions, the Participant hereby agrees that he or she shall be bound by, and
shall comply with, (i) the Key Employee Non-Compete and No-Solicitation
Agreement, (ii) the Confidentiality Agreement, each in the form provided by the
Company ((i) and (ii) collectively, the “Restrictive Covenant Agreements”) and
(iii) all other agreements the Participant has executed during the course of
employment with the Company and its Affiliates, as in effect from time to time.


(b)    Forfeiture; Other Relief. In the event of a breach by the Participant of
any Restrictive Covenant Agreement, then in addition to any other remedy which
may be available at law or in equity, the Option shall be automatically
forfeited effective as of the date on which such violation first occurs, and, in
the event that the Participant has previously exercised all or any portion of
the Option within the three (3) year period immediately preceding such breach,
the Participant shall forfeit such Option Shares without consideration and be
required to promptly repay to the Company, upon 10 days prior written demand by
the Committee, any proceeds received by the Participant upon disposition of the
Option Shares. The foregoing rights and remedies are in addition to any other
rights and remedies that may be available to the Company and shall not prevent
(and the Participant shall not assert that they shall prevent) the Company from
bringing one or more actions in any applicable jurisdiction to recover damages
as a result of the Participant’s breach of such restrictive covenants to the
full extent of law and equity. The Participant acknowledges and agrees that
irreparable injury will result to the Company and its goodwill if the
Participant breaches any of the terms of the Restrictive Covenant Agreements,
the exact amount of which will be difficult or impossible to ascertain, and that
remedies at law would be an inadequate remedy for any breach. Accordingly, the
Participant hereby agrees that, in the event of a breach of any of the terms of
the Restrictive Covenant Agreements, in addition to any other remedy that may be
available at law or in equity, the Company shall be entitled to specific
performance and injunctive relief.


(c)    Severability; Blue Pencil. The invalidity or nonenforceability of any
provision of this Section 7 or any of the terms of the Restrictive Covenant
Agreements in any respect shall not affect the validity or enforceability of the
other provisions of this Section 7 or any of the terms of the Restrictive
Covenant Agreements in any other respect, or of any other provision of this
Agreement. In the event that any provision of this Section 7 or any of the terms
of the Restrictive Covenant Agreements shall be held invalid, illegal or
unenforceable (whether in whole or in part) by a court of competent
jurisdiction, such provision shall be deemed modified to the extent, but only to
the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions (and part of such provision, as the case may be) shall not
be affected thereby; provided, however, that if any provision of the Restrictive
Covenant Agreements is finally held to be invalid, illegal or unenforceable
because it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder.


8.Rights as a Shareholder. The Participant shall not be deemed for any purpose,
nor have any of the rights or privileges of, a shareholder of the Company in
respect of any Shares subject to this Option unless, until and to the extent
that (i) such Option shall have been exercised pursuant to its terms, (ii) the
Company shall have issued and delivered such Shares to the Participant and
(iii) the Participant’s name shall have been entered as a shareholder of record
with respect to such Option Shares on the books of the Company. The Company
shall cause the actions described in clauses (ii) and (iii) of the preceding
sentence to occur promptly following exercise as contemplated by this Agreement,
subject to compliance with applicable laws.


9.Compliance with Legal Requirements. The granting and exercising of the Option,
and any other obligations of the Company under this Agreement, shall be subject
to all applicable Federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Committee shall have the right to impose such restrictions
on the Option as it deems reasonably necessary or advisable under applicable
Federal securities laws, the rules and regulations of any stock exchange or
market upon which Shares are then listed or traded, and/or any blue sky or state
securities laws applicable to such Shares. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant. The Participant agrees to
take all steps the Committee or the Company determines are reasonably necessary
to comply with all applicable provisions of Federal and state securities law in
exercising his or her rights under this Agreement.


10.Clawback. The Option and/or the Option Shares shall be subject (including on
a retroactive basis) to clawback, forfeiture or similar requirements (and such
requirements shall be deemed incorporated by reference into this Agreement) to
the extent required by applicable law (including, without limitation, Section
304 of the Sarbanes-Oxley Act and Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act); provided that such requirement is in effect
at the relevant time, and/or the rules and regulations of any applicable
securities exchange or inter-dealer quotation system on which the Shares may be
listed or quoted or if so required pursuant to a written policy adopted by the
Company.


11.
Miscellaneous.



(a)    Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered (a “Transfer”) by the
Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
the Plan. Any attempted Transfer of the Option contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
Option, shall be null and void and without effect. In the event of the
Participant’s death, the Option shall thereafter be exercisable (to the extent
otherwise exercisable hereunder) only by the Participant’s executors or
administrators.


(b)    Amendment. The Committee at any time, and from time to time, may amend
the terms of this Agreement; provided, however, that the rights of the
Participant shall not be materially adversely affected without the Participant’s
written consent.


(c)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.


(d)    Section 409A. The Option is not intended to be subject to Section 409A of
the Code and shall be interpreted accordingly. Notwithstanding the foregoing or
any provision of the Plan or this Agreement, if any provision of the Plan or
this Agreement contravenes Section 409A of the Code or could cause the
Participant to incur any tax, interest or penalties under Section 409A of the
Code, the Committee may, in its sole reasonable discretion and with the
Participant’s consent, modify such provision to (i) comply with, or avoid being
subject to, Section 409A of the Code, or to avoid the incurrence of taxes,
interest and penalties under Section 409A of the Code and (ii) maintain, to the
maximum extent practicable, the original intent and economic benefit to the
Participant of the applicable provision without materially increasing the cost
to the Company or contravening the provisions of Section 409A of the Code. This
Section 11(d) does not create an obligation on the part of the Company to modify
the Plan or this Agreement and does not guarantee that the Option or the Option
Shares will not be subject to interest and penalties under Section 409A.


(e)    Notices. All notices, requests, consents and other communications to be
given hereunder to any party shall be deemed to be sufficient if contained in a
written instrument and shall be deemed to have been duly given when delivered in
person, by telecopy, by nationally-recognized overnight courier, or by first
class registered or certified mail, postage prepaid, addressed to such party at
the address set forth below or such other address as may hereafter be designated
in writing by the addressee to the addresser:


(i)    if to the Company, to:
Schneider National, Inc.
3101 Packerland Drive
Green Bay, WI 54313
Facsimile: (920) 403-8445
Attention: General Counsel


(ii)    if to the Participant, to the Participant’s home address on file with
the Company.
All such notices, requests, consents and other communications shall be deemed to
have been delivered in the case of personal delivery or delivery by telecopy, on
the date of such delivery, in the case of nationally-recognized overnight
courier, on the next business day, and in the case of mailing, on the third
business day following such mailing if sent by certified mail, return receipt
requested.
(f)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(g)    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.


(h)    Fractional Shares. In lieu of issuing a fraction of a Share resulting
from any exercise of the Option, resulting from an adjustment of the Option
pursuant to Section 4(b) of the Plan or otherwise, the Company shall be entitled
to pay to the Participant an amount equal to the Fair Market Value of such
fractional share.


(i)    Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no beneficiary
is designated, if the designation is ineffective, or if the beneficiary dies
before the balance of a Participant’s benefit is paid, the balance shall be paid
to the Participant’s estate. Notwithstanding the foregoing, however, a
Participant’s beneficiary shall be determined under applicable state law if such
state law does not recognize beneficiary designations under Awards of this type
and is not preempted by laws which recognize the provisions of this
Section 11(i).


(j)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.


(k)    Entire Agreement. This Agreement, the Plan and the Restrictive Covenant
Agreements contain the entire agreement and understanding of the parties hereto
with respect to the subject matter contained herein, and supersede all prior
communications, representations and negotiations in respect thereto.


(l)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Wisconsin without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Wisconsin.


(m)    Consent to Jurisdiction; Waiver of Jury Trial. The Participant and the
Company (on behalf of itself and its Affiliates) each consents to jurisdiction
in the United States District Court for the Eastern District of Wisconsin, or if
that court is unable to exercise jurisdiction for any reason, the Circuit Court
of the State of Wisconsin, Brown County, and each waives any other requirement
(whether imposed by statute, rule of court or otherwise) with respect to
personal jurisdiction or service of process and waives any objection to
jurisdiction based on improper venue or improper jurisdiction. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY, IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THE PLAN OR
THIS AGREEMENT.


(n)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


(o)    Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.




[Signature Page to Follow]



IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first written above.

SCHNEIDER NATIONAL, INC.
_______________________________    






____________________________________
[Participant Name]















